Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority and Status of Claims
1.	This application is a 371 of PCT/TR2018/050805 12/13/2019, which claims benefit of the foreign application TURKEY 2017/20429 12/15/2017.  
2. 	Claims 1-19 are pending in the application.  
Claim Rejections - 35 USC §112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


					                    Claims 1 and 3-19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first 
           paragraph (pre- AIA ), because the specification does not reasonably provide enablement 
           for the instant  “5-HT 1-receptor agonist” without limitation (i.e., no named compounds), 
           see line 2 in claims 1 and 3-19. The specification does not enable any person skilled in 
          the art to which it pertains, or with which it is most nearly connected, to make the invention 
          commensurate in scope with these claims. 
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described. They are:
1.    the nature of the invention,

3.    the predictability or lack thereof in the art,
4.    the amount of direction or guidance present,
5.    the presence or absence of working examples,
6.    the breadth of the claims,
7.    the quantity of experimentation needed, and
8.    the level of the skill in the art.
In the instant case:
The nature of the invention
The nature of the invention is a method of use for treating breast cancer using an endocrine therapy, wherein the “5-HT 1-receptor agonist” is without limitation (i.e., no named compounds), see claims 1 and 3-19. 
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is Plachetka’s US 6,060,499. Plachetka’s 499 discloses a number of 5-HT receptors selected from sumatriptan or eletriptan, see column 15.
The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is the description of the instant “5-HT 1-receptor agonist” representing a number of compounds on page 2 of the specification. There is no data present in the instant specification for the instant “5-HT 1-receptor agonist” without limitation (i.e., no named compounds).
The breadth of the claims
The instant breadth of the rejected claims is broader than the disclosure, specifically, the instant “5-HT 1-receptor agonist” is without limitation (i.e., no named compounds).
The quantity or experimentation needed and the level of skill in the art
While the level of the skill in the chemical arts is high, it would require undue experimentation of one of ordinary skill in the art to resolve any endocrine therapy compounds without limitation. There is no guidance or working examples present for constitutional any “5-HT 1-receptor agonist” without limitation for the instant invention. Incorporation of the limitation of the compound of “5-HT 1-receptor agonist” (i.e., claim 2) supported by the specification into claim 1 would overcome this rejection.
4. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “comprising” is ambiguous and indefinite, i.e., see line 2 in claim 2.  A gene or compound claim cannot use open-ended language when defining the parameters of the gene or compound, see M.P.E.P. 2111.03. Deletion of the limitation “a group comprising”  would overcome this rejection.
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

6. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
			                       	 Claims 1-19 are rejected under 35 U.S.C. 103(a) as being  obvious over 
                      Plachetka’s US 6,060,499.
	 Applicants claim a   pharmaceutical composition comprising flurbiprofen or a pharmaceutically acceptable salt thereof in combination with a 5-HT 1-receptor agonist or  a pharmaceutically acceptable salt thereof and at least a pharmaceutically acceptable excipient, see claim 1. Dependent claims 2-19 further limit the scope of compositions, i.e., the 5-HT 1-receptor agonist is selected from eletriptan, sumatriptan, rizatriptan, naratriptan, zolmitriptan, frovatriptan or almotriptan in claim 2, dose, dose ratio, specific formulation and administration strategy in claims 3-19.  The instant compositions are used for treating headache or migraine.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Plachetka’s ‘499 discloses a composition comprising LA-NSAID selected from 
flurbiprofen or ketoprofen, and 5-HT agonist selected from rizatriptan, frovatriptan, almotriptan, zolmitriptan, and naratriptan, and pharmaceutically acceptable excipient. The dose range of flurbiprofen is from 50 mg to 300 mg, and the dose range of 5-HT (i.e., 5-HT 1 or 5-HT 1D) agonists is from 25 mg to 1000 mg.  The pharmaceutically acceptable excipient is water, salt solutions, alcohols, gum arabic, vegetable oils, benzyl 
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Plachetka’s ‘499 is that the instant claims  are silent on the scope of 5-HT 1 agonists.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 1-19 prima facie obvious because one would be motivated to employ the compositions and methods of use of Plachetka’s ‘499  to obtain instant invention.  
Moreover, the amount of a specific active ingredient of the instant flurbiprofen and 5-HT 1 agonist for treatment is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters (molar ratio or weight ratio of the instant flurbiprofen and 5-HT 1 agonist) is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each active ingredient to add in order to best achieve the desired results based on factors such as the severity of the condition being treated, condition of the patient (e.g., age or weight).  Without un-expected results, Plachetka’s ‘499 compositions and methods of use render obviousness over the instant invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/REI TSANG SHIAO/



Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

January 04, 2022